Broyles, C. J.
1. Upon the call of the case counsel for the defendant, when he announced ready for trial, stated that the defendant would waive nothing but arraignment, and when he signed the plea of not guilty he struck therefrom all the usual waivers except the waiver of *358arraignment. The defendant and his counsel were furnished by the clerk of the court with a list of the names of 72 jurors (constituting six panels), and they were informed that those were the jurors from which the jurors trying the case would be selected. Thereupon the first panel was called into the jury box, and after they qualified as to their competency, the voir dire questions, as provided by the statute, being propounded to them, the State and the defendant proceeded with the selection of the jury, and the jury was finally selected and returned a verdict in favor of the State. Held: Since the defendant participated in selecting the jury, without making any objections or a challenge to the array, he will not be heard, after his conviction, to complain that the panels were not properly put upon him or that he had no opportunity to challenge the array. See, in this connection, Cumming v. State, 155 Ga. 346 (2) (117 S. E. 378); Schumpert v. State, 9 Ga. App. 553 (71 S. E. 879).
Decided July 10, 1928.
Reiieaeins denied July 31, 1928.
Len B. Guillebem, F. Joe Turner Jr., for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeOraw, John H. Hudson, contra.
2. Those grounds of the motion for a new trial which are based upon alleged improper arguments made to the jury by the solicitor-general do not raise any question for the consideration of this court, since it does not appear that a motion for a mistrial was made in connection therewith.
3. The last ground of the amendment to the motion for a new trial is without merit.
4. The verdict was authorized by the evidence and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworih, JJ., eoneur.